DETAILED ACTION
Claims 1,6,9-10,13,17,19,24-26,28,35-38 and 42-45 are pending.
Claims 13,17,19,21-22 and 24-26 are withdrawn.
Claims 1,6,9-10,27-28,35-37,39 and 42-45 are examined herewith.

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
  
Action Summary

Claims 1,6,9,10,27, 28 and 35-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadde et al (U.S. Patent 7,109,198) and Conte et al (U.S. Patent 5,738,874) both are of record is maintained with modification to include newly added claims 35-39 is maintained with modifications due to applicants amendment and newly added claims 42-45.
.


Response to Arguments

	Applicants argue that Gadde does not teach, disclose or suggest all the elements of the pharmaceutical formulations as claimed. This argument has been fully considered but has not been found persuasive.  Gadde teaches a composition comprising at least one compound, wherein the compounds can be zonisamide and bupropion.  Conte teaches pharmaceutical tablet consisting of a first layer containing one or more drugs with immediate or controlled release formulation, a second layer containing one or more drugs, either equal to or different from the first layer, with slow release formulation, and a low-permeability barrier-type layer coating said second layer or, alternatively, placed between the first and second layer and, if necessary, containing a drug (abstract).  Conte teaches an immediate release layer formulation consists of rapidly swelling and/or soluble and/or erodible polymeric substances by contact with aqueous fluids and convenient adjuvants (layered 2) (column 3, lines 59-62).  Conte teaches that such adjuvants (barrier layer that separates the first active agent and second active agent) consists of lactose, saccharose, glucose, sorbitol, microcrystalline cellulose (column 4, lines 5-11).  Conte teaches hat the second polymeric substances which swell or erode or are gellable when contacted with aqueous liquids.  It would have been obvious to one 
	Applicants argue that the intermediate layer is not identical in the composition to the barrier layer of Conte and that the two layers have vastly different properties. And that lactose is not listed as an adjuvant for the barrier layer. And that Conte actually teaches away from the claimed pharmaceutical formulation because Conte would discourage one ordinary skilled in the art, who is facing a challenge of obtaining an independent and predictable dissolution profile for each pharmaceutical layer of the multilayer tablet, from using the multilayer tablet. This argument has been fully considered but has not been found persuasive. Conte teaches an immediate or controlled release layer formulation consists of rapidly swelling and/or soluble and/or erodible polymeric substances by contact with aqueous fluids and convenient adjuvants. Said adjuvants in particular search, pregelled starch, calcium phosphate, mannitol, lactose, saccharose, glucose, sorbitol, microcrystalline cellulose, and binding agents, such as gelatin, polyvinylpyrrolidone, methylcellulose, starch solution, ethylcellulose, 
	Applicants again argue that the present invention does not require any low-permeability barrier-type layer. This argument has been fully considered but has not been found persuasive. First the instant claims do not preclude any additional agents since the instant claims recite "comprising". Second, Conte teaches an immediate or controlled release layer formulation consists of rapidly swelling and/or soluble and/or erodible polymeric substances by contact with aqueous fluids and convenient adjuvants. Said adjuvants in particular search, pregelled starch, calcium phosphate, mannitol, lactose, saccharose, glucose, sorbitol, microcrystalline cellulose, and binding agents, such as gelatin, polyvinylpyrrolidone, methylcellulose, starch solution, ethylcellulose, arabic gum, tragacanth gum (column 3 lines 59- bridging column 4, lines 1-14).

	Applicants are respectively reminded that in response to applicants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  	


	For the ease of the applicants, the previous office action is reproduce below with modifications.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 6, 9-10, 27-28,35-37,39 and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadde et al (U.S. Patent 7,109,198) and Conte et al (U.S. Patent 5,738,874) both are of record.

	Gadde teaches a method of treating obesity with the administration of both zonisamide and bupropion (claims 1-3).  Gadde teaches that zonisamide and bupropion are administered concurrently (claim 5).  Gadde teaches a composition comprising at least one compound, wherein the compounds can be zonisamide and bupropion (claims 7-11).
Gadde does not expressly teach a layered pharmaceutical formulation of zonisamide and/or bupropion with an intermediate layer comprised of lactose (disaccharide sugars).  Gadde does not expressly teach that the pharmaceutical layer comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layers comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer.  Gadde does not teach the intermediate lay is configures to rapidly dissolve in vivo.  Gaddle does not teach that the substantially intact refers to the first pharmaceutical layer and the second pharmaceutical layer retain at least about 50% of their original mass in a single entity post-dissolution of the intermediate layers.
Conte teaches pharmaceutical tablet consisting of a first layer containing one or more drugs with immediate or controlled release formulation, a second layer containing 
 
It would have been obvious to one of ordinary skills in the art at the time of the invention to employ the compounds of bupropion and naltrexone in a multi-layered tablet with an intermediate (barrier) layer comprised of lactose.  One would have been motivated to employ a multi-layered tablet because the formulation of layered tablet is known in the art for the ease of administration, patient compliance and that tablets offer the advantage of releasing the drug or drugs according to a prefixed schedule, therefore lower amounts of drug, in respect of the traditional sustained release tablets, can be 
	It would have been obvious to one of ordinary skills in the art at the time of the invention that the pharmaceutical layer comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layer[Is]] comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer is well known in the art that upon formulation of layered tablets as demonstrated by Conte.  Conte teaches that tablets offer the advantage of releasing the drug or drugs according to a prefixed schedule, therefore lower amounts of drug, in respect of the traditional sustained release tablets, can be administered.  It is well within skills of an artisan to combine such compounds as bupropion and naltrexone into one layered tablet that would comprises a dissolution profile substantially the same as a single compressed tablet of the same pharmaceutical composition, size and shape as said first pharmaceutical laver and wherein said second pharmaceutical layer[Is]] comprises a dissolution profile substantially the same as a single similar to a singularly compressed tablet of a the same pharmaceutical composition, size and shape as said second pharmaceutical layer because the dissolution rates are properties of the composition and having a predictable dissolution rates would allow for predicting the release of each compositions and indicated by Conte.  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
	With regards to the limitation of “the substantially intact refers to the first pharmaceutical layer and the second pharmaceutical layer retain at least about 50% of their original mass in a single entity post-dissolution of the intermediate layers”, this is deemed a property of the composition of zonisamide and bupropion with the layered tablet with lactose intermediate (e.g. barrier).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”



From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion


Claims 1, 6, 9-10, 27-28,35-37,39 and 42-45 are rejected.

No claims are allowed.


Communication




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627